DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US Patent Application No. 2011/0057069) in view of Kusumi et al. (US Patent Application No. 2012/0285645).
Regarding claims 1, Hernandez et al. teach a paperboard carrier suitable for use in winding a material thereon (page 1, paragraph [0006]), the carrier comprising one or more strips of paperboard secured together to form an elongate structure, the elongate structure defining an outer surface and a coating disposed on the outer surface in a predetermined region, the coating comprising a coating agent (page 1, paragraph [0006]).
Hernandez et al. fail to teach a non-aqueous coating, the coating comprising a coating agent and a solvent, wherein the coating is not heat cured.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a non-aqueous coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010], page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016]) and a solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]), wherein the coating is not heat cured (page 1, paragraphs [0002], [0010], page 2, paragraph [0016], page 4, paragraph [0122], [0126]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
Regarding claim 2, Hernandez et al. fail to teach wherein the coating agent is selected from the group consisting of a fluorourethane copolymer, a silicone resin and a fluoroalkyl acrylate copolymer emulsion; and the solvent is selected from the group consisting of acetone, methyl alcohol and isopropyl alcohol.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010], page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016],) and a solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]), wherein the coating agent is a fluoroalkyl acrylate copolymer emulsion (page 1, paragraphs [0010]-[0012], page 4, paragraph [0126], page 5, paragraph [0139]) and the solvent is selected from the group consisting of acetone, methanol and isopropanol (page 4, paragraph [0126]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
Regarding claim 3, Hernandez et al. fail to teach wherein the coating consists essentially of the coating agent and the solvent.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010], page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016]) and a solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]), wherein the coating consists essentially of the coating agent and the solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
Regarding claim 11, Hernandez et al. fail to teach wherein the coating agent is a fluoroalkyl acrylate copolymer emulsion and the solvent is methyl alcohol.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010]. page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016]) and a solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]), wherein the coating agent is a fluoroalkyl acrylate copolymer emulsion (page 1, paragraphs [0010]-[0012], page 4, paragraph [0126], page 5, paragraph [0139]) and the solvent is methyl alcohol (page 4, paragraph [0126]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
Regarding claim 12, Hernandez et al. fail to teach wherein the coating comprises about 50% fluoroalkyl acrylate copolymer emulsion and about 50% methyl alcohol.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010], page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016],) and a solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]), wherein the coating comprises a fluoroalkyl acrylate copolymer emulsion (page 1, paragraphs [0010]-[0012], page 4, paragraph [0126], page 5, paragraph [0139]) and methyl alcohol (page 4, paragraph [0126]).
Kusumi et al. do not disclose wherein the coating comprises about 50% fluoroalkyl acrylate copolymer emulsion and about 50% methyl alcohol.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of fluoroalkyl acrylate copolymer emulsion and methyl alcohol in Kusumi et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
Regarding claim 14, Hernandez et al. fail to teach wherein the coating is a predetermined color that identifies a type of carrier.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010], page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016]) and a solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]), wherein the coating is a predetermined color that identifies a type of carrier (page 1, paragraphs [0010]-[0012], page 4, paragraph [0126], page 5, paragraph [0139]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
Regarding claim 15, Hernandez et al. fail to teach wherein the coating is a spray coating.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010], page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016]) and a solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]), wherein the coating is a spray coating (page 7, paragraph [0166]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
Regarding claim 16, Hernandez et al. teach wherein the predetermined region is one or more annular bands (page 1, paragraphs [0006]-[0010]).
Regarding claim 17, Hernandez et al. teach wherein the one or more annular bands are arranged contiguously such that the coating is uninterrupted (page 1, paragraphs [0006]-[0010]).
Regarding claim 18, Hernandez et al. teach wherein the elongate structure has two ends; and the predetermined region is one or more circumferential bands proximate one or both ends (page 1, paragraphs [0006]-[0010]).
Regarding claim 19, Hernandez et al. fail to teach wherein the material is a textile having a textile coating; and a concentration of the coating agent in the solvent is a function of the textile coating.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010], page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016]) and a solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]), wherein the material is a textile having a textile coating; and a concentration of the coating agent in the solvent is a function of the textile coating (page 1, paragraphs [0010]-[0012], page 4, paragraph [0126], page 5, paragraph [0139]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).
Regarding claim 20, Hernandez et al. teach a paperboard carrier suitable for use in winding a material thereon (page 1, paragraph [0006]), the carrier comprising an elongated tubular body having two ends and defining an outer surface; and a coating disposed on the outer surface in predetermined region, the coating comprising a coating agent (page 1, paragraph [0006]).
Hernandez et al. fail to teach a non-aqueous, fast curing, room temperature air dried coating, the coating comprising a coating agent and a non-aqueous solvent.  However, Kusumi et al. teach a paper (page 1, paragraph [0002], page 7, paragraph [0162]) comprising a non-aqueous, fast curing, room temperature air dried coating disposed on an outer surface in a predetermined region (page 1, paragraphs [0002], [0010], page 7, paragraphs [0159], [0166]), the coating comprising a coating agent (page 1, paragraphs [0002], [0010], page 2, paragraph [0016]) and a non-aqueous solvent (page 2, paragraph [0016], page 4, paragraphs [0122], [0126]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Kusumi et al. on the paperboard carrier of Hernandez et al. in order to exhibit a superior water and oil resistance (Kusumi et al., page 1, paragraph [0010]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US Patent Application No. 2011/0057069) in view of Kusumi et al. (US Patent Application No. 2012/0285645), in further view of Lina et al. (US Patent No. 5,144,056).
Hernandez et al. and Kusumi et al. are relied upon as disclosed above.
Regarding claim 4, Hernandez et al. fail to teach wherein the coating agent is a fluorourethane copolymer; and the solvent is acetone.  However, Lina et al. teach a paper (col. 8, lines 44-50) comprising a coating dispersed on an outer surface in a predetermined region (col. 8, lines 53-60), the coating comprising a coating agent (col. 8, lines 44-60) and a solvent (col. 8, lines 53-60), wherein the coating agent is a fluorourethane copolymer (col. 2, lines 30-50, col. 8, lines 25-35) and the solvent is selected from the group consisting of acetone (col. 7, lines 25-30, col. 8, lines 53-55).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Lina et al. on the paperboard carrier of Hernandez et al. in order to provide excellent hydrophobic and oleophobic properties (Lina et al., col. 8, lines 44-50).
Regarding claim 5, Hernandez et al. fail to teach wherein the coating comprises about 10% to about 20% fluorourethane copolymer and from about 80% to about 90% acetone.  However, Lina et al. teach a paper (col. 8, lines 44-50) comprising a coating dispersed on an outer surface in a predetermined region (col. 8, lines 53-60), the coating comprising a coating agent (col. 8, lines 44-60) and a solvent (col. 8, lines 53-60), wherein the coating agent is a fluorourethane copolymer (col. 2, lines 30-50, col. 8, lines 25-35) and the solvent is acetone (col. 7, lines 25-30, col. 8, lines 53-55).
Lina et al. do not disclose wherein the coating comprises about 10% to about 20% fluorourethane copolymer and from about 80% to about 90% acetone.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of fluorourethane copolymer and acetone of Lina et al. in order to provide excellent hydrophobic and oleophobic properties (Lina et al., col. 8, lines 44-50).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Lina et al. on the paperboard carrier of Hernandez et al. in order to provide excellent hydrophobic and oleophobic properties (Lina et al., col. 8, lines 44-50).

Claims 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US Patent Application No. 2011/0057069) in view of Kusumi et al. (US Patent Application No. 2012/0285645), in further view of Halsey et al. (US Patent Application No. 2005/0266166).
Hernandez et al. and Kusumi et al. are relied upon as disclosed above.
Regarding claim 6, Hernandez et al. fail to tach wherein the coating is a silicone resin and the solvent is isopropyl alcohol.  However, Halsey et al. teach a coating comprising a coating agent (page 1, paragraph [0013]) and a solvent (page 2, paragraph [0028]), wherein the coating agent is a silicone resin (page 1, paragraph [0013], page 2, paragraph [0023]) and the solvent is isopropyl alcohol (page 2, paragraph [0028]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Halsey et al. on the paperboard carrier of Hernandez et al. in order to improve the surface function and extend the life of the surface (Halsey et al., page 1, paragraph [0002]).
Regarding claim 7, Hernandez et al. fail to teach wherein the coating comprises about 4% to about 10% silicone resin and from about 90% to about 96% isopropyl alcohol.  However, Halsey et al. teach a coating comprising a coating agent (page 1, paragraph [0013]) and a solvent (page 2, paragraph [0028]), wherein the coating agent is a silicone resin (page 1, paragraph [0013], page 2, paragraph [0023]) and the solvent is isopropyl alcohol (page 2, paragraph [0028]), wherein the coating comprises 0.1 to about 10% silicone resin which reads on Applicant’s claimed range of about 4% to about 10% (page 3, paragraph [0034]) and about 1 to about 99% isopropyl alcohol which reads on Applicant’s claimed range of about 90% to about 96% (page 2, paragraph [0028], page 3, paragraph [0034]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Halsey et al. on the paperboard carrier of Hernandez et al. in order to improve the surface function and extend the life of the surface (Halsey et al., page 1, paragraph [0002]).
Regarding claim 8, Hernandez et al. fail to teach wherein the silicone resin comprises a siloxane.  However, Halsey et al. teach a coating comprising a coating agent (page 1, paragraph [0013]) and a solvent (page 2, paragraph [0028]), wherein the coating agent is a silicone resin (page 1, paragraph [0013], page 2, paragraph [0023]) and the solvent is isopropyl alcohol (page 2, paragraph [0028]), wherein the silicone resin comprises a siloxane (page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Halsey et al. on the paperboard carrier of Hernandez et al. in order to improve the surface function and extend the life of the surface (Halsey et al., page 1, paragraph [0002]).
Regarding claim 9, Hernandez et al. fail to teach wherein the silicone resin comprises silicone resin and octamethylcyclotetrasiloxane.  However, Halsey et al. teach a coating comprising a coating agent (page 1, paragraph [0013]) and a solvent (page 2, paragraph [0028]), wherein the coating agent is a silicone resin (page 1, paragraph [0013], page 2, paragraph [0023]) and the solvent is isopropyl alcohol (page 2, paragraph [0028]), wherein the silicone resin comprises silicone resin (page 2, paragraph [0026]) and octamethylcyclotetrasiloxane (page 3, paragraphs [0029], [0030]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Halsey et al. on the paperboard carrier of Hernandez et al. in order to improve the surface function and extend the life of the surface (Halsey et al., page 1, paragraph [0002]).
Regarding claim 10, Hernandez et al. fail to teach wherein the silicone resin comprises about 50% silicone resin and about 50% octamethylcylcotetrasiloxane.  However, Halsey et al. teach a coating comprising a coating agent (page 1, paragraph [0013]) and a solvent (page 2, paragraph [0028]), wherein the coating agent is a silicone resin (page 1, paragraph [0013], page 2, paragraph [0023]) and the solvent is isopropyl alcohol (page 2, paragraph [0028]), wherein the silicone resin comprises silicone resin (page 2, paragraph [0026]) and octamethylcyclotetrasiloxane (page 3, paragraphs [0029], [0030]).
Halsey et al. do not disclose wherein the silicone resin comprises about 50% silicone resin and about 50% octamethylcylcotetrasiloxane.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of silicone resin and octamethylcyclotetrasiloxane of Halsey et al. in order to improve the surface function and extend the life of the surface (Halsey et al., page 1, paragraph [0002]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent and solvent of Halsey et al. on the paperboard carrier of Hernandez et al. in order to improve the surface function and extend the life of the surface (Halsey et al., page 1, paragraph [0002]).
Regarding claim 13, Hernandez et al. fail to teach wherein the coating agent is a reactive silicone resin that produces a durable moisture barrier when the coating is applied.  However, Halsey et al. teach a coating comprising a coating agent (page 1, paragraph [0013]) and a solvent (page 2, paragraph [0028]), wherein the coating agent is a reactive silicone resin that produces a durable moisture barrier when the coating is applied (page 1, paragraph [0013], page 2, paragraph [0023]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating agent of Halsey et al. on the paperboard carrier of Hernandez et al. in order to improve the surface function and extend the life of the surface (Halsey et al., page 1, paragraph [0002]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/17/2022